TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00088-CV



                            Bomax Contractors, LLC, Appellant

                                              v.

                               Westport Group, Inc., Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-11-005606, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Bomax Contractors, LLC has filed a motion requesting that this appeal be

dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.



                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: June 21, 2012